Luke, J.
1. A widow whose husband died intestate, leaving no lineal descendants, is, where it appears that he left no unpaid debts, entitled to his whole estate, without taking out letters of administration; and, being so entitled, she is his personal representative. Johnson v. Chappion, 88 Ga. 527 (15 S. E. 15); Jackson v. Green, 123 Ga. 255 (51 S. E. 284); Civil Code (1910), § 3931.
(a) The court did not err in making the widow party plaintiff.
2. The charge of the court, when considered as a whole, was full and fair, and presented correctly the issues raised by the pleadings. The evidence authorized the yerdiet, which has the approval of the trial judge, and none of the alleged errors require a new trial. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.